DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Combs et al. (US20150361311) above, and further in view of Chowdry et al. (US5104765) and Yano et al. (US20070054469). 
As to claim 1.    Comb et al. discloses a gummed paper (see e.g. substrate can be various paper in Par. 98 or various other articles such as colored coated paper in Par. 101. FIG. 1C illustrates a first substrate 105, a second substrate 106, and a third substrate 107 adhered together with an adhesive 100c,100d in a stacked configuration where each substrate 105,106,107 has different sizes in Par. 97. Gummed paper by 

    PNG
    media_image1.png
    183
    457
    media_image1.png
    Greyscale

a first substrate, having an uncovered region on an upper surface thereof; and a second substrate(see e.g. second substrate 106 in Fig 1C and Par. 97 corresponds to the claimed first substrate, first substrate 105 in Fig 1C corresponds to the claimed second substrate),
wherein in a thickness direction of the gummed paper, a projection of the second substrate partially covers a projection of the first substrate (see e.g. first substrate 105 together with the 100C has projections on the underling substrate 106 in Fig 1C). 
Comb et al. does not discloses a dyne value of an upper surface of the second substrate is greater than or equal to 40 dyn/cm, and a dyne value of the uncovered region of the upper surface of the first substrate is less than 40 dyn/cm, 
the gummed paper further comprising a plurality of foaming agent particles distributed in a first adhesive layer adhered to a lower surface of the first substrate, and
when the gummed paper is subjected to heat, the plurality of foaming agent particles are foamed, and two edges of the first substrate in a width direction of the gummed paper are curled towards a middle part of the first substrate such that the two edges of the first adhesive layer in the width direction are peeled off an object.
Chowdry et al. discloses the use of nonmarking toner on paper or similar support can assist in the electrostatic transfer of marking toner particles. Chowdry et al. discloses it is preferably to have the surface energy of the nonmarking toner polymer binder greater than approximately 45 dynes/cm by surface treatment such as corona charging (see e.g. line 5-40 in column 2). 
Chowdry et al. (US5104765) discloses the term "release agent" as used herein refers to a substance which, when present at the time when two surfaces are contacted together particularly at elevated temperature, either prevents bonding or sticking from occurring between such surfaces or, if bonding does occur, causes a bond of such a low strength to result that the two surfaces can subsequently be separated without leaving any substantial fragments of one surface embedded in or adhering to the other.  Preferred release agents for use in the present invention have a low surface energy which is preferably less than about 40 dynes/centimeter. Examples of suitable release agents can be fluorinated hydrocarbons; perfluorinated polyolefins(see e.g. line 62-68 in column 5, line 1-18 in column 6). 
Both Comb et al. and Chowdry are analogous in the field of decorative paper based article, it would have been obvious for a person with ordinary skills in the art to modify the exterior decorative face of the 2nd substrate in Comb to have the surface energy of the nonmarking toner polymer binder greater than approximately 45 dynes/cm by surface treatment such as corona charging as taught by Chowdry et al. in order to 
Both Comb and Chowdry et al. are analogous in the field of bonded substrate, it would have been obvious for a person with ordinary skills in the art to modify the bonded surface of Comb such as the upper surface of first substrate to have low surface energy such as less than about 40 dynes/centimeter surface treatment of fluorinated hydrocarbons or perfluorinated polyolefins as taught by Chowdry et al. such that the bonded substrate surface can be separated from the upper adhesive layer without leaving any substantial fragments of one surface embedded in or adhering to the other as suggested by Chowdry et al. 
Comb in view of Chowdry et al. does not discloses the gummed paper further comprising a plurality of foaming agent particles distributed in a first adhesive layer adhered to a lower surface of the first substrate, and
when the gummed paper is subjected to heat, the plurality of foaming agent particles are foamed, and two edges of the first substrate in a width direction of the gummed paper are curled towards a middle part of the first substrate such that the two edges of the first adhesive layer in the width direction are peeled off an object.
Yano et al. discloses acrylic based adhesive (see e.g. in Par 50) can contain thermally expandable minute particles by heat that can reduce contact area due to forming of the thermally expandable particle thus facilitate peeling off the adhesive sheet from the article to which it is affixed to (see e.g. thermal foaming adhesive by using thermally expandable minute particles Par. 75). 

As the result of thermal expanding or foaming bonding, it is expected that “when the gummed paper is subjected to heat, the plurality of foaming agent particles are foamed, and two edges of the first substrate in the width direction are curled towards a middle part of the first substrate” as the result of foaming. Thus the claim limitation is met. 
As to claim 2.    Comb et al. discloses the gummed paper according to claim 1, further comprising:
a second adhesive layer, located between the first substrate and the second substrate, and configured to connect the first substrate with the second substrate(see e.g. adhesive 100c in Fig 1C, Par. 97).
As to claim 3.    Comb et al. discloses the gummed paper according to claim 2, wherein
in the width direction of the gummed paper, an edge of the second substrate is within an edge of the first substrate corresponding to the edge of the second substrate, an edge of the second adhesive layer is within an edge of the first substrate corresponding to the edge of the second adhesive layer (see e.g. Fig 1C shows the 
in a length direction of the gummed paper, an edge of at least one side of the second substrate is within an edge of the first substrate corresponding to the edge of at least one side of the second substrate, an edge of at least one side of the second adhesive layer is within an edge of the first substrate corresponding to the edge of at least one side of the second adhesive layer (see e.g. Fig 1C, Par. 97).
As to claim 5.    Comb in view of Chowdry et al. and Yano et al discloses the gummed paper according to claim 1, wherein the uncovered region of the upper surface of the first substrate is fluorinated, or coated with silicone oil, or both fluorinated and coated with silicone oil (see discussion of claim 4, in particular using fluorinated hydrocarbons; perfluorinated polyolefins in. line 62-68 in column 5, line 1-18 in column 6 of Chowdry et al.).
As to claim 6.    Comb et al. discloses the gummed paper according to claim 1, wherein a distance R between an edge of the first substrate and an edge of the second substrate corresponding to the edge of the first substrate is less than or equal to 20 mm (see e.g. As discussed in claim 3, by standard the dimension of the first substrate and 
As to claim 7.    Comb et al. discloses the gummed paper according to claim 2, wherein a width of the first adhesive layer is equal to that of the first substrate, and a length of the first adhesive layer is equal to that of the first substrate (see e.g. Fig 1C demonstrate the dimension of first adhesive 100d is the same as first substrate 106, further see discussion of claim 3 of size variation taught by Comb et al.); or
a width of the second adhesive layer is equal to that of the second substrate, and a length of the second adhesive layer is equal to that of the second substrate(see e.g. Fig 1C demonstrate the dimension of second adhesive 100d is the same as second substrate 105, discussion of claim 3); or
the width of the first adhesive layer is equal to that of the first substrate, the length of the first adhesive layer is equal to that of the first substrate, and the width of the second adhesive layer is equal to that of the second substrate, the length of the second adhesive layer is equal to that of the second substrate (see e.g. see e.g. Fig 1C demonstrate the dimension of first adhesive 100d is the same as first substrate 106, further see discussion of claim 3 of size variation taught by Comb et al. and the dimension of first adhesive 100d is the same as first substrate 106, further see discussion of claim 3 of size variation taught by Comb et al.

As to claim 11.    Comb et al. discloses the gummed paper according to claim 3, wherein a width of the first adhesive layer is equal to that of the first substrate, and a length of the first adhesive layer is equal to that of the first substrate (see e.g. Fig 1C demonstrate the dimension of first adhesive 100d is the same as first substrate 106, further see discussion of claim 3 of size variation taught by Comb et al.); or
a width of the second adhesive layer is equal to that of the second substrate, and a length of the second adhesive layer is equal to that of the second substrate(see e.g. Fig 1C demonstrate the dimension of second adhesive 100d is the same as second substrate 105, discussion of claim 3); or
the width of the first adhesive layer is equal to that of the first substrate, the length of the first adhesive layer is equal to that of the first substrate, and the width of the second adhesive layer is equal to that of the second substrate, the length of the second adhesive layer is equal to that of the second substrate (see e.g. see e.g. Fig 1C demonstrate the dimension of first adhesive 100d is the same as first substrate 106, 
See discussion of claim 3. Fig 1C shows the substrates with stacked configuration where each substrate 105,106,107 can has different sizes. Comb et al. Fig. 1A-1E are merely examples of possible configurations of articles described herein and that a multitude of other configurations are possible and within the bounds of this disclosure. Thus since Fig 1C does not shows the width of the substrate being different, it can be expected that by standard the width dimension of second substrate is the same or even smaller than the width of the first substrate. Furthermore, Comb has already discloses it is obvious to vary the dimension of the various substrate to be different.).
As to claim 15.    Comb et al. discloses the gummed paper according to claim 2, wherein four edges of the second substrate are within edges of the first substrate corresponding to the four edges of the second substrate, and four edges of the second adhesive layer are within edges of the first substrate corresponding to the four edges of the second adhesive layer (see e.g. See discussion of claim 3. Fig 1C shows the substrates with stacked configuration where each substrate 105,106,107 can has different sizes. Comb et al. Fig. 1A-1E are merely examples of possible configurations of articles described herein and that a multitude of other configurations are possible and within the bounds of this disclosure. Thus since Fig 1C does not shows the width of the substrate being different, it can be expected that by standard the width dimension of second substrate is the same or even smaller than the width of the first substrate. 
As to claim 16.    Comb in view of Chowdry et al. and Yano et al discloses the gummed paper according to claim 1, wherein the upper surface of the second substrate is subjected to a corona treatment (see e.g. discussion of claim 1, in particular by surface treatment such as corona charging in line 5-40 in column 2 in Chowdry et al.).
As to claim 17.    Comb et al. discloses the gummed paper according to claim 2, the first adhesive layer has a thickness ranging from 10 µm to 40 µm, the first substrate has a thickness ranging from 2 µm to 20 µm, the second adhesive layer has a thickness ranging from 10 µm to 40 µm, and the second substrate has a thickness ranging from 2 µm to 20 µm (see e.g. adhesive have thickness from 15 micron to 100 micron in Par. 83. Substrate may have thickness ranging from 15 micron to 100 micron in Par. 89).
As to claim 18.    Comb et al. discloses the gummed paper according to claim 1, wherein the first substrate comprises at least one selected from a group of aluminum foil, copper foil, tin foil, nickel foil, silver foil, plastic optical fiber, polyvinyl chloride, polypropylene, polyimide, or a combination thereof (see e.g. substrate can be various metal such as aluminum copper and the like, or various polymer such as polypropylene and polyamide in Par. 100).
As to claim 19.    Comb et al. discloses the gummed paper according to claim 1, wherein the second substrate comprises at least one selected from a group of polyester resin, plastic optical fiber, polyvinyl chloride, polypropylene, polyimide, or a combination thereof (see e.g. substrate can be various metal such as aluminum copper and the like, or various polymer such as polypropylene and polyamide in Par. 100).
As to claim 20.    Comb et al. discloses the gummed paper according to claim 2, wherein at least one of the first adhesive layer and the second adhesive layer comprises an acrylate adhesive (see e.g. acrylic polymer in Par. 35).

Claims 9-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Combs et al. (US20150361311), Chowdry et al. (US5104765) and Yano et al. (US20070054469), and further in view of Schutz et al. (US6376038)
As to claim 9.    Comb in view of Chowdry et al. and Yano et al. does not disclose the gummed paper according to claim 2, further comprising a notch disposed in the width direction of the second substrate, wherein the notch cuts through the first substrate and cuts into the first adhesive layer in the thickness direction, and a depth of the notch is less than or equal to a total thickness of the first substrate and the first adhesive layer.
Schutz et al. discloses in figure 2 an adhesive tape whose carrier element (2) such as paper with notches (4) transversely to the longitudinal direction of the tape, which cut through the carrier element (2), but not the adhesive layer (3).  In this way, the tape sections (5) are held together by means of the adhesive layer (3) and can be separated by lightly cutting through the adhesive layer (3) along the notches (4) (see e.g. abstract, paper carrier in line 10-15 in column 4)). 
Comb in view of Chowdry et al. and Yano et al, and Schutz et al. are analogous in the field of paper adhesive laminate, it would have been obvious for a person with ordinary skills in the art to modify the 1st substrate with 1st adhesive layer of Comb in view of Chowdry et al. and Yano et al such as that the width direction notch cut through st adhesive layer can held together the tape sections and be separated the adhesive layer along the notches as suggested by Schutz et al.  
Since the notch does not cut through the 1st adhesive layer, depth of the notch is less than or equal to a total thickness of the first substrate and the first adhesive layer. Thus claim limitation is met. 
As to claim 10.    Comb in view of Chowdry et al. and Yano et al does not discloses the gummed paper according to claim 9, wherein the notch in the width direction cuts through the second substrate and cuts into the second adhesive layer, the first substrate and the first adhesive layer, and the depth of the notch is less than or equal to a total thickness of the second substrate, the second adhesive layer, the first substrate and the first adhesive layer.
Schutz et al. discloses in figure 2, an adhesive tape whose carrier element (2) such as paper with notches (4) transversely to the longitudinal direction of the tape, which cut through the carrier element (2), but not the adhesive layer (3).  In this way, the tape sections (5) are held together by means of the adhesive layer (3) and can be separated by lightly cutting through the adhesive layer (3) along the notches (4) (see e.g. abstract, paper carrier in line 10-15 in column 4)). 
Comb in view of Chowdry et al. and Yano et al, and Schutz et al. are analogous in the field of paper adhesive laminate, it would have been obvious for a person with ordinary skills in the art to modify the 2nd substrate with 2nd adhesive layer of Comb in view of Chowdry et al. and Yano et al such as that the width direction notch cut through the 2nd substrate and into the 2nd adhesive layer as taught by Schutz et al. such that the nd adhesive layer can held together the tape sections and be separated the adhesive layer along the notches as suggested by Schutz et al. 
Since the notch does not cut through the 2nd adhesive layer, the depth of the notch is less than or equal to a total thickness of the second substrate, the second adhesive layer, the first substrate and the first adhesive layer. Thus claim limitation is met. 
As to claim 13.    Comb in view of Chowdry et al. and Yano et al and Schutz et al. discloses the gummed paper according to claim 3, further comprising a notch disposed in the width direction of the second substrate, wherein the notch cuts through the first substrate and cuts into the first adhesive layer in the thickness direction, and a depth of the notch is less than or equal to a total thickness of the first substrate and the first adhesive layer (see discussion of claim 9).
As to claim 14.   Comb in view of Chowdry et al. and Yano et al and Schutz et al. discloses the gummed paper according to claim 13, wherein the notch disposed in the width direction of the second substrate cuts through the second substrate and cuts into the second adhesive layer, the first substrate and the first adhesive layer, and the depth of the notch is less than or equal to a total thickness of the second substrate, the second adhesive layer, the first substrate and the first adhesive layer (see discussion of claim 9).

Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive. 
REMARKS CONCERNING REJECTIONS UNDER 35 U.S.C. 112
112 Rejection is withdrawn due to applicant’s cancellation of claim 12. 
REMARKS CONCERNING REJECTIONS UNDER 35 U S.C. 103
In rejection of Claim 1
Applicant argues Chowdry is not in “the field of decorative paper based article,” but relates to “[a] process ... for making high resolution copies wherein a toned image is formed on a receiver. First, a uniform coating of clear toner particles is transferred to the surface of a receiver. Next, a latent electrostatic image is developed and transferred to the coated receiver by conventional electrostatic transfer technique.” The “convention electrostatic transfer technique” described Chowdry, the associated transfer technique and the use of corona charging in Chowdry’s system are not relevant to Comb.
Examiner respective disagrees:
A high resolution copy of a toned image is a decorative paper based article, the details of conventional electrostatic transfer technique or corona charging in Chowdry’s system is not relied upon in the current office rejection. Both substrate in Chowdry and Combs are analogous in terms to be able to receive decorative coating, thus the teaching of surface energy preparation of the substrate in Chowdry can be used to teach the surface energy preparation of the substrate in Combs et al. 
Thus the applicant’s argument is not persuasive. 

Amended claim 1 incorporates the limitation of previously pending claim 4, Applicant argues Examiner’s proposed modification of Comb in view of Chowdry appears to facilitate the separation of 105+100c from 106. If so, the “the exterior 
Examiner respective disagrees:
Having substrate surface coated, and, having one substrate can be removable by peeling off does not conflict each other. As this is also done by the instant application. Comb et al. also discloses substrate layer can be removed such as sticky-notes or peelable protective in Par. 74, peelable layers or films in Par. 95, Par. 105.
Thus applicant’s argument is not persuasive. 

In the rejection of previously pending claim 12, 1 the Examiner alleged: thus facilitate peeling off the adhesive sheet from the article to which it is affixed to as suggested by Yano et al.2. Applicant argues the Examiner’s proposed modification of Comb in view of Chowdry and further in view of Yano appears to facilitate the separation of 106 and lOOd (the “adhesive sheet”). If so, such a modification would render pointless the modification of the “a dyne value of the uncovered region of the upper surface of the first substrate [to be] less than 40 dyn/cm,” as this substrate is meant to be “peeled [off],” based on the Examiner’s proposed modification. Therefore, a person of an ordinary skill in the art will not be motivated to modify Comb even in view of Chowdry and Yano to reach at the invention as recited in claim 1 of the instant application.

Examiner respective disagrees:
Comb et al. discloses substrate layer can be removed such as sticky-notes or peelable protective in Par. 74, peelable layers or films in Par. 95, Par. 105. Thus the modification is supported by Comb and applicant’s argument is not persuasive. 

III    REJECTION CLAIMS 8 AND 12 UNDER 35 U.S.C. 103 AS BEING UNPATENTABLE OVER Combs and Chowdry, and further in view of Yano
Rejection are withdrawn due to applicant cancellation of claims 8 and 12. 

IV    REJECTION CLAIMS 9-10 AND 13-14 UNDER 35 U.S.C. 103 AS BEING UNPATENTABLE over Combs and Chowdry, and further in view of Schutz
   Please see Examiner’s response to argument for claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naritomi et al. (US 20100028602)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TONG GUO/Examiner, Art Unit 1783               

/SAMIR SHAH/Primary Examiner, Art Unit 1787